        EXHIBIT 10.1
 
R-1
 
 
THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS
AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE PLEDGED, HYPOTHECATED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS SO
REGISTERED OR AN EXEMPTION THEREFROM IS AVAILABLE


WARRANT TO PURCHASE COMMON STOCK
OF NYFIX, INC.
 
THIS CERTIFIES THAT, for value received, NYFIX, Inc., a Delaware corporation
(the "Company"), promises to issue to Warburg Pincus Private Equity IX, L.P.,
the holder of this Warrant, its nominees, successors or assigns (the "Holder"),
2,250,000 nonassessable shares of Common Stock, par value $0.001 per share, of
the Company ("Common Stock"), upon the payment by the Holder to the Company of
the Warrant Price (as defined herein) and to deliver to the Holder a certificate
or certificates representing the Common Stock purchased. The number of shares of
Common Stock purchasable upon exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time as provided herein. The initial
Warrant Price (the "Warrant Price") per share of Common Stock shall equal $7.75
per share, subject to adjustment as provided herein.
 
For the purpose of this Warrant, the term "Common Stock" shall mean (i) the
class of stock designated as the Common Stock at the date of this Warrant, or
(ii) any other class or classes of stock resulting from successive changes or
reclassifications of such class of stock, and the term "Business Day" shall mean
any day other than a Saturday or Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.
 
Section 1.   Term of Warrant, Exercise of Warrant. (a) Subject to the terms of
this Warrant, the Holder shall have the right, at its option, which may be
exercised in whole or in part, at any time, and from time to time, commencing at
the time of the issuance of this Warrant and until 5:00 p.m. Eastern Time on
October 12, 2016 to purchase from the Company the number of fully paid and
nonassessable shares of Common Stock which the Holder may at the time be
entitled to purchase on exercise of this Warrant ("Warrant Shares").
Notwithstanding the foregoing, if the Holder shall have given the Company
written notice of its intention to exercise this Warrant on or before 5:00 p.m.
Eastern Time on October 12, 2016, the Holder may exercise this Warrant at any
time through (and including) the Business Day next following the date that all
applicable required regulatory holding periods have expired and all applicable
required governmental approvals have been obtained in connection with such
exercise of this Warrant by the Holder, if such Business Day is later than on
October 12, 2016 (October 12, 2016 or such later date being herein referred to
as the "Warrant Expiration Date"). After the Warrant Expiration Date, this
Warrant will be void.
 

--------------------------------------------------------------------------------


 
(b)   The purchase rights evidenced by this Warrant shall be exercised by the
Holder surrendering this Warrant, with the form of subscription at the end
hereof duly executed by the Holder, to the Company at its office in Stamford, CT
(or, in the event the Company’s principal office is no longer in Stamford, CT,
its then principal office in the United States (the “Principal Office”)),
accompanied by payment, of an amount (the "Exercise Payment") equal to the
Warrant Price multiplied by the number of Warrant Shares being purchased
pursuant to such exercise, payable as follows: (i) by payment to the Company in
cash, by certified or official bank check, or by wire transfer of the Exercise
Payment, (ii) by surrender to the Company for cancellation of securities of the
Company having a Market Price (as hereinafter defined) on the date of exercise
equal to the Exercise Payment; or (iii) by a combination of the methods
described in clauses (i) and (ii) above. In lieu of exercising the Warrant, the
Holder may elect to receive a payment equal to the difference between (i) the
Market Price on the date of exercise multiplied by the number of Warrant Shares
as to which the payment is then being elected and (ii) the Exercise Payment with
respect to such Warrant Shares, payable by the Company to the Holder only in
shares of Common Stock valued at the Market Price on the date of exercise (a
“Net Exercise”). For purposes hereof, the term "Market Price" shall mean, with
respect to any day, the average closing price of a share of Common Stock or
other security for the fifteen (15) consecutive trading days preceding such day
on the principal national securities exchange on which the shares of Common
Stock or securities are listed or admitted to trading or, if not listed or
admitted to trading on any national securities exchange, the average of the
reported bid and asked prices during such fifteen (15) trading day period on
Nasdaq or, if the shares are not listed on Nasdaq, in the over-the-counter
market or pink sheets or, if the shares of Common Stock or securities are not
publicly traded, the Market Price for such day shall be the fair market value
thereof determined jointly by the Company and the Holder; provided, however,
that if such parties are unable to reach agreement within a reasonable period of
time, the Market Price shall be determined in good faith by an independent
investment banking firm selected jointly by the Company and the Holder or, if
that selection cannot be made within fifteen (15) days, by an independent
investment banking firm selected by the American Arbitration Association in
accordance with its rules. All costs and expenses incurred in connection with
the determination of Market Price shall be borne by the Company.
 
(c)   Upon any exercise of this Warrant, the Company shall issue and cause to be
delivered with all reasonable dispatch, but in any event within three (3)
Business Days, to or upon the written order of the Holder and, subject to
Section 3, in such name or names as the Holder may designate, a certificate or
certificates for the number of full Warrant Shares issuable upon such exercise
together with such other property, including cash, which may be deliverable upon
such exercise. If fewer than all of the Warrant Shares represented by this
Warrant are purchased, a new Warrant of the same tenor as this Warrant,
evidencing the Warrant Shares not purchased will be issued and delivered by the
Company at the Company's expense, to the Holder together with the issue of the
certificates representing the Warrant Shares then being purchased. All Warrant
Certificates surrendered upon exercise of Warrants shall be canceled by the
Company.
 
Section 2.   Warrant Register, Registration of Transfers
 
Section 2.1.   Warrant Register. The Company shall keep at its Principal Office,
a register (the "Warrant Register") in which the Company shall record the name
and address of the Holder
 
2

--------------------------------------------------------------------------------


 
from time to time and all transfers and exchanges of this Warrant. The Company
shall give the Holder prior written notice of any change of the address at which
such register is kept.
 
Section 2.2.   Registration of Transfers, Exchanges or Assignment of Warrants.
The Holder shall be entitled to assign its interest in this Warrant in whole or
in part to any person upon surrender thereof accompanied by a written instrument
or instruments of transfer in the form of assignment at the end hereof duly
executed by the Holder. This Warrant may also be exchanged or combined with
warrants of like tenor at the option of the Holder for another Warrant or
Warrants of like tenor and representing in the aggregate the right to purchase a
like number of Warrant Shares upon presentation thereof to the Company as its
Principal Office together with a written notice signed by the Holder specifying
the denominations in which the new Warrant is or the new Warrants are to be
issued.
 
Upon surrender for transfer or exchange of this Warrant to the Company at its
Principal Office for transfer or exchange, in accordance with this Section 2,
the Company shall, without charge (subject to Section 3), execute and deliver a
new Warrant or Warrants of like tenor and of a like aggregate amount of Warrant
Shares in the name of the assignee named in such instrument of assignment and,
if the Holder's entire interest is not being assigned, in the name of the Holder
with respect to that portion not transferred, and this Warrant shall promptly be
canceled.
 
Section 3.   Payment of Taxes. The Company shall pay all documentary stamp
taxes, if any, attributable to the initial issuance of any Warrant Shares upon
the exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issue or delivery of any Warrant or certificate for Warrant
Shares in a name other than that of the Holder as such name is then shown on the
books of the Company.
 
Section 4.   Certain Covenants.
 
Section 4.1.   Reservation of Warrant Shares. Promptly following the date on
which the Company amends its Restated Certificate of Incorporation to increase
the number of authorized shares of Common Stock, the Company shall at all times
keep reserved, out of its authorized but unissued Common Stock, free from any
preemptive rights, rights of first refusal or other restrictions (other than
pursuant to the Securities Act of 1933, as amended (the "Act")) a number of
shares of Common Stock sufficient to provide for the exercise of the rights of
purchase represented by this Warrant. The transfer agent, if any, for the Common
Stock, and every subsequent transfer agent for any shares of its Common Stock
issuable upon the exercise of any of the rights of purchase as set out in this
Warrant, shall be irrevocably authorized and directed at all times to reserve
such number of authorized shares as shall be requisite for such purpose.
 
Section 4.2.   No Impairment. The Company shall not by any action including,
without limitation, amending its Restated Certificate of Incorporation, any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but shall at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action, as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company shall take all such
 
3

--------------------------------------------------------------------------------


 
action as may be necessary or appropriate in order that the Company may validly
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant at the then Warrant Price therefor.
 
Section 4.3.   Notice of Certain Corporate Action. In case the Company shall
propose (a) to offer to the holders of its Common Stock rights to subscribe for
or to purchase any shares of Common Stock or shares of stock of any class or any
other securities, rights or options, or (b) to effect any reclassification of
its Common Stock (other than a reclassification involving only the subdivision,
or combination, of outstanding shares of Common Stock), or (c) to effect any
capital reorganization, or (d) to effect any consolidation, merger or sale,
transfer or other disposition of all or substantially all of its property,
assets or business, or (e) to effect the liquidation, dissolution or winding up
of the Company or (f) to offer to the holders of its Common Stock the right to
have their shares of Common Stock repurchased or redeemed or otherwise acquired
by the Company, or (g) to take any other action which would require the
adjustment of the Warrant Price and/or the number of Warrant Shares issuable
upon exercise of this Warrant, then in each such case (but without limiting the
provisions of Section 5), the Company shall give to the Holder, a notice of such
proposed action, which shall specify the date on which a record is to be taken
for purposes of such dividend, distribution of offer of rights, or the date on
which such reclassification, reorganization, consolidation, merger, sale,
transfer, disposition, liquidation, dissolution, or winding up is to take place
and the date of participation therein by the holders of Common Stock, if any
such date is to be fixed and shall also set forth such facts with respect
thereto as shall be reasonably necessary to indicate the effect of such action
on the Common Stock. Such notice shall be so given at least ten (10) Business
Days prior to the record date for determining holders of the Common Stock for
purposes of participating in or voting on such action, or at least ten (10)
Business Days prior to the date of the taking of such proposed action or the
date of participation therein by the holders of Common Stock, whichever shall be
the earlier. Such notice shall specify, in the case of any subscription or
repurchase rights, the date on which the holders of Common Stock shall be
entitled thereto, or the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon any reorganization, reclassification, consolidation, merger,
sale or other action, as the case may be. Such notice shall also state whether
the action in question or the record date is subject to the effectiveness of a
registration statement under the Act or to a favorable vote of security holders,
if either is required, and the adjustment in Warrant Price and/or number of
Warrant Shares issuable upon exercise of this Warrant as a result of such
reorganization, reclassification, consolidation, merger, sale or other action.
 
Section 5.   Adjustment of Warrant Price and Warrant Shares.
 
Section 5.1.   Subdivision or Combination of Stock. In case the Company shall at
any time (i) issue a dividend payable in Common Stock or convertible securities
or any rights to subscribe for or to purchase, or any options for the purchase
of, Common Stock or convertible securities or (ii) subdivide its outstanding
shares of Common Stock into a greater number of shares or combine its
outstanding shares of Common Stock into a smaller number of shares, the Warrant
Price in effect immediately prior to such subdivision or combination shall be
adjusted to an amount that bears the same relationship to the Warrant Price in
effect immediately prior to such action as the total amount of shares of Common
Stock outstanding immediately prior to such action bears to the total number of
shares of Common Stock outstanding immediately after
 
4

--------------------------------------------------------------------------------


 
such action, and the number of shares of Common Stock purchasable upon the
exercise of any Warrant shall be that number of shares of Common Stock obtained
by multiplying the number of shares of Common Stock purchasable immediately
prior to such adjustment upon the exercise of such Warrant by the Warrant Price
in effect immediately prior to such adjustment and dividing the product so
obtained by the Warrant Price in effect after such adjustment.
 
Section 5.2.   Reorganization, Reclassification, Consolidation, Merger or Sale.
(a)  If any capital reorganization or reclassification of the capital stock of
the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, exercise, merger or sale, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
receive upon the basis and upon the terms and conditions specified herein and in
lieu of the shares of Common Stock immediately theretofore receivable upon the
exercise of this Warrant, the highest amount of shares of stock, securities or
assets (including cash) as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of Warrant Shares for which this Warrant could have been exercised
immediately prior to such reorganization, reclassification, consolidation,
merger or sale, and in any such case appropriate provision shall be made with
respect to the rights and interests of such Holder to the end that the
provisions hereof shall thereafter be applicable, as nearly as may be, in
relation to any shares of stock, securities or assets (including cash)
thereafter deliverable upon the exercise of this Warrant. The Company will not
effect any consolidation, merger or sale, unless prior to the consummation
thereof the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume, by written instrument executed and mailed or delivered to the Holder at
the last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or assets
(including cash) as, in accordance with the foregoing provisions, the Holder may
be entitled to receive.
 
(b)   Notwithstanding the foregoing:
 
(i) In the event of a merger or consolidation of the Company approved by the
Board of Directors of the Company (the “Board”) in which the consideration
otherwise receivable in such merger or consolidation by the Holder upon exercise
of the Warrant consists solely of securities (“Merger Securities”), the Holder
shall be entitled to receive, at such Holder's option, upon exercise hereof, (x)
the consideration the Holder would be entitled to receive pursuant to Section
5.2(a) or (y) the Merger Securities issuable per share of Common Stock
multiplied by the number of shares of Common Stock the Holder would receive if
the Holder exercised this Warrant in full by Net Exercise immediately prior to
such merger or consolidation.
 
(ii) In the event of a merger or consolidation of the Company approved by the
Board in which the consideration otherwise receivable in such merger or
consolidation by the Holder upon exercise of the Warrant consists solely of
cash, the Holder shall be entitled to receive at such Holder's option, upon
exercise hereof, in lieu of an amounts
 
5

--------------------------------------------------------------------------------


 
payable pursuant to Section 5.2(a) hereof, an amount in cash equal to the number
of Warrant Shares for which the Warrant is then exerciseable multiplied by the
difference between the amount in cash per share of Common Stock payable in such
merger or consolidation less the Exercise Payment for such Warrant Shares.
 
Section 5.3.   Fractional Shares. The Company shall not issue fractions of
shares of Common Stock upon exercise of this Warrant or scrip in lieu thereof.
If any fraction of a share of Common Stock would, except for the provisions of
this Section 5.3, be issuable upon exercise of this Warrant, the Company shall
in lieu thereof pay to the person entitled thereto an amount in cash equal to
the current value of such fraction, calculated to the nearest one-hundredth
(1/100) of a share, to be computed on the basis of the Market Price for a share
of Common Stock as of the date of exercise.
 
Section 5.4.   Notice of Adjustment. Upon any adjustment of the Warrant Price,
and from time to time upon the request of the Holder the Company shall furnish
to the Holder the Warrant Price resulting from such adjustment or otherwise in
effect and the number of Warrant Shares then available for purchase under this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.
 
Section 5.5.   Certain Events. If any event occurs as to which, in the good
faith judgment of the Board the other provisions of this Section 5 are not
strictly applicable or if strictly applicable would not fairly protect the
exercise rights of the Holder in accordance with the essential intent and
principles of such provisions, then the Board in the good faith, reasonable
exercise of its business judgment shall make an adjustment in the application of
such provisions, in accordance with such essential intent and principles so as
to protect such exercise rights as aforesaid.
 
Section 6.   No Rights as a Stockholder; Notice to Holder. Nothing contained in
this Warrant shall be construed as conferring upon the Holder the right to vote
or to consent or to receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as a stockholder of the Company.
 
Section 7.   Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with, in the case of a Holder which is not a qualified
institutional buyer within the meaning of Rule 144A under the Act, surety) in an
amount reasonably satisfactory to it, or (in the case of mutilation) upon
surrender and cancellation thereof, the Company will issue, in lieu thereof, a
new Warrant of like tenor.
 
Section 8.   Notices. All notices and other written communications provided for
hereunder shall be given in writing and delivered in person or sent by overnight
delivery service (with charges prepaid) or by facsimile transmission, if the
original of such facsimile transmission is sent by overnight delivery service
(with charges prepaid) by the next succeeding Business Day and (i) if to the
Holder addressed to it at the address or fax number specified for such Holder in
the Warrant Register or at such other address or fax number as the Holder shall
have specified to the Company in writing in accordance with this Section 8, and
(ii) if to the Company, addressed
 
6

--------------------------------------------------------------------------------


 
 to it at NYFIX, Inc., 100 Wall Street, 26th Floor, New York, NY 10005
(facsimile: 212-809-1013), Attention: General Counsel, or at such other address
or fax number as the Company shall have specified to the Holder in writing in
accordance with this Section 8. Notice given in accordance with this Section 8
shall be effective upon the earlier of the date of delivery or the second
Business Day at the place of delivery after dispatch.
 
Section 9.   Applicable Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflict of laws.
 
Section 10.   Warrant Share Legend. Each certificate representing Warrant
Shares, until such Warrant Shares have been distributed pursuant to a
registration statement effective under the Act or sold to the public through a
broker, dealer or market maker in compliance with Rule 144 under the Act (or any
similar rule then in force) shall bear the following legend:
 
THE SHARES REPRESENTED HEREBY ARE ENTITLED TO THE BENEFITS OF A
CERTAIN REGISTRATION RIGHTS AGREEMENT DATED OCTOBER 12, 2006
BETWEEN THE ISSUER AND WARBURG PINCUS PRIVATE EQUITY IX, L.P., A
 COPY OF WHICH WILL BE FURNISHED TO THE REGISTERED HOLDER
 HEREOF WITHOUT CHARGE BY THE ISSUER, UPON REQUEST.
 
Section 11.   Captions. The captions of the Sections and subsections of this
Warrant have been inserted for convenience only and shall have no substantive
effect.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the 12th
day of October, 2006.

 

 
NYFIX, INC.
         
By:
 /s/ Steven R. Vigliotti  
Name:  Steven R. Vigliotti
 
Title:    Chief Financial Officer

 
 
 
Attest: /s/ Brian Bellardo    
        Secretary
 
8

--------------------------------------------------------------------------------




[To be signed only upon exercise of Warrant]


 
To NYFIX, INC.:
 
The undersigned, the holder (the “Holder”) of the within Warrant (the
"Warrant"), hereby irrevocably elects to exercise the purchase right represented
by the Warrant for, and to purchase thereunder,        shares of Common Stock of
NYFIX, Inc., a Delaware corporation (the “Company”), and herewith [makes payment
of $       therefor in full payment of the Exercise Payment][tenders securities
having a Market Price of $_____ in full payment of the Exercise Payment ]
[elects to receive a payment equal to the difference between (i) the Market
Price (as defined in the Warrant) multiplied by ________ (the number of Warrant
Shares as to which the payment is being elected) and (ii) ___________, which is
the aggregate exercise price with respect to such Warrant Shares, in full
payment of the Exercise Payment, payable by the Company to the Holder only in
shares of Common Stock valued at the Market Price in accordance with the terms
of the Warrant] and requests that the certificates for such shares be issued in
the name of, and be delivered to            , whose address is
                     .
 
[In the case of a merger or consolidation where Holder elects to receive
consideration pursuant to Section 5.2(b):
 
[Pursuant to Section 5.2(b)(i) of the within Warrant (the “Warrant”), the
undersigned, the holder (the “Holder”) of the Warrant, hereby elects to receive,
in lieu of exercising the Warrant, the Merger Securities issuable per share of
Common Stock pursuant to the [Merger Agreement], multiplied by the number of
shares of Common Stock the Holder would receive if the Holder exercised the
Warrant in full by Net Exercise immediately prior to such transaction.] or
 
[Pursuant to Section 5.2(b)(ii) of the within Warrant, the undersigned, the
holder of the within Warrant (the “Holder”), hereby elects to receive, in lieu
of exercising the within Warrant, an amount in cash equal to the number of
Warrant Shares for which the Warrant is exerciseable multiplied by the
difference between the amount in cash per share of Common Stock payable pursuant
to the [Merger Agreement], less the Exercise Payment for such Warrant Shares.]]
 
Capitalized terms used by not defined herein shall have the meaning assigned to
them in the Warrant.
 


 
Dated:
 
     

 

--------------------------------------------------------------------------------


 

   

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 

     
Address
 

 
-2-

--------------------------------------------------------------------------------


 
[To be signed only upon transfer of Warrant]
 
 
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                    the right represented by the within Warrant
to purchase          shares of the Common Stock of NYFIX, Inc. to which the
within Warrant relates, and appoints                attorney to transfer said
right on the books of NYFIX, Inc. with full power of substitution in the
premises.
 
 
Dated:
     

 
 
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
 

     
Address
 

 
 
 

 
In the presence of:
 
   
 
 

 
 
-3-

--------------------------------------------------------------------------------


 